Citation Nr: 1818024	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  13-10 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to increases in the ratings for residuals of a healed lumbar compression fracture (currently rated 30 percent prior to November 4, 2014, and 40 percent from that date).

2.  Entitlement to a rating in excess of 20 percent for right lower extremity radiculopathy.

3.  Entitlement to a rating in excess of 20 percent for left lower extremity radiculopathy.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to November 4, 2014.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Attorney at Law

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Matta, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1976 to May 1977.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO).  In May 2014, a Travel Board hearing was held before a Veterans Law Judge (VLJ) who is no longer with the Board; a transcript of that hearing is associated with the record.  In March 2015, this matter was remanded for additional development (by a VLJ other than the undersigned); it is now assigned to the undersigned.

By July and December 2017 correspondence, the Veteran was advised of his right for a hearing before a VLJ who would decide his appeal and was notified that if he did not respond within 30 days, the Board would assume he did not request another hearing.  As he did not respond to the letter, the Board assumes that he does not desire another hearing. 

Following the Board's March 2015 remand, an August 2016 rating decision increased the Veteran's back disability rating to 40 percent and granted TDIU, each effective October 6, 2015.  A September 2017 rating decision granted an earlier effective date of November 4, 2014, for his service-connected back disability and TDIU.  As the Veteran has not expressed satisfaction with those determinations, the appeal in those matters continues.  See AB v. Brown, 6 Vet. App. 35, 39 (1993). 

Specifically with respect to TDIU, the Board finds that the claim for entitlement to a TDIU was raised pursuant to his claim for higher ratings for his spine disability and radiculopathy.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the award of entitlement to a TDIU effective November 4, 2014 was not a full grant of the benefit sought and the issue of entitlement to a TDIU prior to November 4, 2014 remains on appeal. 

The issue of entitlement to a higher disability rating for the Veteran's service-connected back disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is necessary.


FINDINGS OF FACT

1.  As to the left and right lower extremity radiculopathy claims, the Board finds that the Veteran experiences moderately severe incomplete paralysis, and that an increased rating of 40 percent is warranted, based on the Veteran's report of more severe symptoms, including constant pain, leg and foot weakness, falls, and unsteadiness.  However, because there is no evidence of marked muscular atrophy, a rating in excess of 40 percent is not warranted.

For example, throughout the period on appeal, sensory examinations showed either decreased pinprick sensation or no sensation at all, with absent reflexes; and several reports of leg weakness.  See VA examinations in August 2010 (sensory examination showed decreased sensation to all modalities); March 2011 (numbness, paresthesias, leg/foot weakness, falls, and unsteadiness were reported); November 2014 (sensory examination showed no sensation in his feet/toes and decreased sensation in his thigh/knee and lower leg/ankle; severe numbness of the bilateral lower extremities was also noted); and October 2015 (sensory examination showed decreased sensation in the right lower leg/ankle, absent sensation in the right foot/toes, and decreased sensation in the left foot/toes; severe intermittent pain and moderate constant pain, paresthesias and/or dysesthesias, and numbness were also noted).  In addition, January 2011 private treatment record note reports of no feeling in the feet and toes and some difficulty with balance; sensory examination noted decreased pinprick sensation in the lower extremities with absent reflexes; absent pathological reflexes, abnormal Romberg's test, and antalgic gait.

[Although VA examiners determined the bilateral lower extremity radiculopathy was "moderate" in severity, the Board finds it significant that the Veteran reported weakness and that abnormal reflexes were noted.]

2. As to a TDIU rating, throughout the appeal period, the Veteran's service-connected disabilities have caused him to be unable to obtain or maintain substantially gainful employment consistent with his education (high school) and work experience (he worked for the United States Postal Service from 1985 to 1987 and as a carpenter from 1994 to 1996).

The Veteran's service-connected disabilities arise from a common source; accordingly, for TDIU purposes, they may be treated as a single disability rated as 60 percent or more.  The Veteran therefore meets the criteria for a schedular TDIU rating.

The Veteran's competent and credible reports of back pain and radiculopathy have been consistent throughout the course of the appeal.  In November 2009, a VA spine examiner noted the Veteran can walk on average five to seven minutes and stand 10-15 minutes using a cane; he sought medical care approximately 10 times over the last six months for his back disability.  In March 2011, a VA spine examiner noted decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness, fatigue, and pain as factors affecting occupational activities.  In April 2011, a VA examiner determined that the Veteran's ability to work from a physical standpoint is very limited by his back condition and that sedentary work would also be limited in that the Veteran can only sit for 15 to 20 minutes at a time before having to stand up and walk around.  His getting up and sitting down frequently during the day would affect his ability to productively perform sedentary level work as he would also have to lie down and take naps or rest periodically during the day to decrease some of the back and leg pain.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 40 percent for right lower extremity radiculopathy have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2017).

2.  The criteria for an increased rating of 40 percent for left lower extremity radiculopathy have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2017).

3.  The schedular requirements for a TDIU rating are met, and a TDIU rating is warranted throughout the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

	(CONTINUED ON NEXT PAGE)








ORDER

An increased disability rating of 40 percent, but no higher, for right lower extremity radiculopathy is granted, subject to the laws and regulations governing the award of monetary benefits.

An increased disability rating of 40 percent, but no higher, for left lower extremity radiculopathy is granted, subject to the laws and regulations governing the award of monetary benefits.

A TDIU rating is granted throughout the appeal period, subject to the regulations governing payment of monetary awards.  


REMAND

A preliminary review of the record found that further development is necessary before the remaining claim on appeal can be decided.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Since the time that the claim for an increased evaluation of the service-connected back disability was last before the Board, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court clarified the requirements that must be met with respect to orthopedic disability examinations prior to the Board finding that an examination report includes adequate evidence to adjudicate the claim.  Id.   

In this case, a review of the claims file reveals that the VA spine examinations do not fully comport with the requirements of Correia and therefore may be inadequate.  Thus, at present, none of the medical evidence of record may fully satisfy the requirements of Correia and 38 C.F.R. § 4.59.  Accordingly, a new VA spine examination is necessary.

The Board also finds a retrospective medical opinion addressing the Veteran's service-connected back disability would be helpful in determining the appropriate disability ratings for the periods on appeal.  The Board recognizes that it may not be possible for a physician to provide an opinion as to the past state of the Veteran's back disability with certainty.  However, if the physician concludes that it is not possible to provide a retrospective opinion without resort to speculation, the reason for this conclusion must be thoroughly explained.  Additionally, the retrospective medical opinion must be reviewed by the AOJ to ensure that it complies with the below remand directives.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected back disability, and for a supplemental retrospective medical opinion as to the severity during the entire appeal.  The examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies should be completed. Specifically, the VA examiner should address the following:

(a) Provide range of motion and repetitive motion findings in degrees for the low back in active AND passive motion and weight-bearing AND non-weight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(b) State whether there is objective evidence of pain on range of motion and after repetitive motion testing, including the degrees at which pain begins and ends.

(c) Provide a RETROSPECTIVE opinion regarding the range of motion of the low back in active AND passive motion and weight-bearing AND nonweight-bearing, and an estimated degree of additional range of motion loss due to pain on use or during flare-ups.  If the examiner is unable to provide a retrospective opinion, he or she should clearly explain why that is so.

(d) Note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors, including retrospectively by providing observed or estimated degree of additional range of motion loss due to pain on use or during flare-ups. 

(e) Specifically note whether the spine is ankylosed, and indicate whether there are any further related neurological manifestations and if so, their nature and severity. 

(f) Indicate whether there is, OR HAS BEEN AT ANY TIME DURING THE APPEAL PERIOD, related intervertebral disc disease (and if so, whether there have been incapacitating episodes of such with doctor-prescribed bed rest, and their frequency and duration).

(g) The examiner should also ask the Veteran to identify the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment resulting from flare-ups.  The examiner is also asked to request the Veteran to identify the extent of his functional loss during flare-ups and, if possible, offer range of motion estimates based on the information.

If the examiner is unable to provide an opinion on the impact of any flare-ups on the Veteran's range of motion, he/she should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information.  

In providing all of the requested opinions, the examiner should consider the Veteran's competent lay statements regarding the observable symptoms he has experienced, including those associated with flare-ups.

A detailed explanation (rationale) is requested for all opinions provided.  By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.

	(CONTINUED ON NEXT PAGE)












2.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


